DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1, 3-8, 10, 11, 13-18, 20, 21, 23-28 and 30-33 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a method for testing visual acuity of a user using a computerized device, the method comprises steps of determining, by the computerized device, a separation distance between a user and the computerized device based on an image size of a physical feature of the user using imagery of the user taken by the camera of the computerized device; presenting, by the computerized device, a visual acuity test to the user without use of a refractor lens assembly, wherein presenting the visual acuity test comprises displaying predetermined optotypes at the display screen of the computerized device for the user to perceive; (claim 11) a system for carrying out a visual acuity test of a user, comprising: a computerized device, the computerized device including a display screen, a camera, a microphone, a speaker, a computer processor, and a memory, the computer processor being configured to cause the computerized device to determine a separation distance between a user 
present a visual acuity test to the user without use of a refractor lens assembly, wherein presenting the visual acuity test comprises displaying predetermined optotypes at the display screen of the computerized device for the user to perceive; (claim 31) a method for testing visual acuity of a user comprises steps of  determining distance information of a measured distance between the computerized device and the user measured from imagery of the user captured by the camera of the computerized device, the graphical interface being configured to dynamically display the distance information in real time as the measured distance changes;  displaying, via the graphical interface, the visual acuity test without use of a refractor lens assembly including displaying predetermined optotypes for the user to perceive, and presenting audio instructions for the visual acuity test via the speaker of the audio interface.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.